COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO.  
2-03-216-CV
 
 
IN RE MACKIEL BILLINGSLEY                                                     RELATOR 
 
------------
 ORIGINAL PROCEEDING 
 
------------
 
MEMORANDUM OPINION

 
------------
        Relator filed a petition for writ of mandamus asking this court to compel
the trial court to rule on relator’s motions to represent himself in three related
appeals.  We deny the petition as moot because the trial court has now granted
the requested relief.
                                                          PER CURIAM
PANEL A:   GARDNER, J.; CAYCE, C.J.; and HOLMAN, J.
DELIVERED:  October 10, 2003